Title: To George Washington from Joseph Vose, 6 July 1782
From: Vose, Joseph
To: Washington, George


                  
                     Sir
                     West Point 6th July 1782
                  
                  Lieut. Joseph Foot of my Regiment haveing made repeated application for permission to resign his Commision in the army, the situation of the Regiment is such at Present, I could wish he might be indulged with a discharge. I am Your Excellencys most Obdt Hume Servant
                  
                     J. Vose Colo.
                  
               